DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Nick Carr, during a communication on February 1, 2021. 

The claims have been amended as follows: 

Claim 1. 	(Currently Amended) An apparatus, comprising:
	a processor circuit; and
a memory storing an application and instructions which when executed by the processor circuit, cause the processor circuit to perform the steps of:

receiving, via the application, encrypted data from a contactless card associated with an account
transmitting, via the application, the encrypted data to a server;
receiving, via the application from the server, a decryption result;
determining, via the application based on the decryption result, that the server decrypted the encrypted data;
receiving, via the application from the server, an encrypted account number;
decrypting, via the application based on the determination that the server decrypted the encrypted data, the encrypted account number; 
providing, via the application, the decrypted account number to an application programming interface (API) of an autofill service; and
autofilling, via the autofill service, the decrypted account number to the payment field of the form.

Claim 2.	(Currently Amended) The apparatus of claim 1, the memory storing instructions which when executed by the processor circuit, cause the processor circuit to perform the steps of:
from the contactless card, a second encrypted data comprising an expiration date, an billing address, and a card verification value (CVV) associated with the account; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;
determining, via the application based on the decryption result, that the server decrypted the second encrypted data;
decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date, the encrypted billing address, and the encrypted CVV;
autofilling, via the autofill service, the decrypted expiration date to an expiration date field of the form; 
autofilling, via the autofill service, the decrypted billing address to a billing address field of the form; and 
autofilling, via the autofill service, the decrypted CVV to a CVV field of the form.

Claim 3.	(Currently Amended) The apparatus of claim 2, 
providing, via the application, the decrypted expiration date, the decrypted billing address, and the decrypted CVV to the API of the autofill service.


installing an instance of the autofill service in an operating system (OS)


Claim 5.	(Currently Amended) The apparatus of claim 1, the memory storing instructions which when executed by the processor circuit, cause the processor circuit to perform the steps of:
receiving, via the application from the contactless card, a second encrypted data comprising an encrypted expiration date; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;
determining, via the application based on the decryption result, that the server decrypted the second encrypted data;
decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date; 
providing, via the application, the decrypted expiration date to the autofill service; 
storing, via the autofill service, the decrypted expiration date;
since a time the decrypted expiration date was stored by the autofill service exceeds a threshold amount of time; and
deleting, via the application, the decrypted expiration date from the autofill service based on the determination that the amount of time exceeds the threshold amount of time.

Claim 6.	(Canceled)

Claim 7.	(Canceled)

Claim 8.	(Previously presented) The apparatus of claim 1, wherein the encrypted data is received via at least one of near field communication (NFC), Bluetooth, and Wi-Fi, the memory storing instructions which when executed by the processor circuit, cause the processor circuit to perform the step of:
determining, via the application, that the payment field of the form has received focus.

Claim 9.	(Currently Amended) A method, comprising:
determining, by an application executing on a processor circuit, that a payment field of a form has received focus;
receiving, by the application, encrypted data from a communications interface of a contactless card associated with an account
transmitting, via the application, the encrypted data to a server;
receiving, via the application from the server, a decryption result;
determining, via the application based on the decryption result, that the server decrypted the encrypted data;
receiving, via the application from the contactless card, an encrypted account number;
decrypting, via the application based on the determination that the server decrypted the encrypted data, the encrypted account number; 
providing the decrypted account number to an application programming interface (API) of an autofill service executing on the processor circuit; and
autofilling, by the autofill service, the decrypted account number to the payment field of the form.

Claim 10.	(Currently Amended) The method of claim 9, wherein the communications interface of the contactless card is configured to support at least one of near field communication (NFC), Bluetooth, and Wi-Fi, the method further comprising:
receiving, via the application from the contactless card, a second encrypted data comprising an expiration date, an billing address, and a card verification value (CVV) associated with the account; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;

decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date, the encrypted billing address, and the encrypted CVV;
autofilling, via the autofill service, the decrypted expiration date to an expiration date field of the form; 
autofilling, via the autofill service, the decrypted billing address to a billing address field of the form; and 
autofilling, via the autofill service, the decrypted CVV to a CVV field of the form.

Claim 11.	(Currently Amended) The method of claim 10, 
providing, via the application, the decrypted expiration date, the decrypted billing address, and the decrypted CVV to the API of the autofill service.

Claim 12.	(Currently Amended) The method of claim 9, further comprising:
receiving, via the application from the contactless card, a second encrypted data comprising an encrypted expiration date; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;

decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date; 
providing, via the application, the decrypted expiration date to the autofill service; 
storing, via the autofill service, the decrypted expiration date;
determining, via the application, that an amount of time since a time the decrypted expiration date was stored by the autofill service exceeds a threshold amount of time; and
deleting, via the application, the decrypted expiration date from the autofill service based on the determination that the amount of time exceeds the threshold amount of time.

Claim 13.	(Canceled)

Claim 14.	(Currently Amended) A non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code when executed causes 
determining, via an application, that a payment field of a form has received focus;
receiving, via the application, encrypted data from a contactless card associated with an account
transmitting, via the application, the encrypted data to a server;
receiving, via the application from the server, a decryption result;
determining, via the application based on the decryption result, that the server decrypted the encrypted data;
receiving, via the application from the server, an encrypted account number;
decrypting, via the application based on the determination that the server decrypted the encrypted data, the encrypted account number; 
providing the decrypted account number to an application programming interface (API) of an autofill service; and 
autofilling, via the autofill service, the decrypted account number to the payment field of the form.

Claim 15.	(Currently Amended) The non-transitory computer-readable storage medium of claim 14, further comprising computer-readable program code executable by the processor circuit to cause the processor circuit to perform the steps of:
receiving, via the application from the contactless card, a second encrypted data comprising an expiration date, an billing address, and a card verification value (CVV) associated with the account; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;

decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date, the encrypted billing address, and the encrypted CVV;
autofilling, via the autofill service, the decrypted expiration date to an expiration date field of the form; 
autofilling, via the autofill service, the decrypted billing address to a billing address field of the form; and 
autofilling, via the autofill service, the decrypted CVV to a CVV field of the form. 

Claim 16.	 (Currently Amended) The non-transitory computer-readable storage medium of claim 15, 
providing, via the application, the decrypted expiration date, the decrypted billing address, and the decrypted CVV to the API of the autofill service.

Claim 17.	(Currently Amended) The non-transitory computer-readable storage medium of claim 16, further comprising computer-readable program code executable by the processor circuit to cause the processor circuit to perform the steps of:
installing an instance of the autofill service in an operating system (OS)


Claim 18.	(Currently Amended) The non-transitory computer-readable storage medium of claim 14, further comprising computer-readable program code executable by the processor circuit to cause the processor circuit to perform the steps of:
receiving, via the application from the contactless card, a second encrypted data comprising an encrypted expiration date; 
transmitting, via the application, the second encrypted data to the server;
receiving, via the application from the server, a second decryption result;
determining, via the application based on the decryption result, that the server decrypted the second encrypted data;
decrypting, via the application based on the determination that the server decrypted the second encrypted data, the encrypted expiration date; 
providing, via the application, the decrypted expiration date to the autofill service; and
determining, via the application, that a purchase has been made using the account number; and
deleting, via the application, the account number and the expiration date from the autofill service based on the determination that the purchase has been made using the account number.

Claim 19. 	(Canceled)


Reasons for Allowance

Claims 1-5, 8-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is directed to autofilling card data of a contactless card to a form of a computing device using an autofill service by receiving and storing data that can be injected into forms or any applications executing in the operating system (OS). Tsui et al. (US 2016/0026997 A1) discloses an apparatus, comprising: a processor circuit; and a memory storing an application and instructions which when executed by the processor circuit, cause the processor circuit to perform the steps of: determining, via the application, that a form includes a payment field (¶0156), receiving, via the application, encrypted data from a contactless card associated with an account (¶0019, ¶0026-¶0035, ¶0163, ¶0169) and autofilling, via the autofill service, the decrypted account number to the payment field of the form (Figs 11-12; ¶0012, ¶0017, ¶0026, ¶0028, ¶0137-¶0140, ¶0146-¶0149, ¶0159-¶0161, ¶0168-¶0169). 

Additionally, Maclin et al. (US 2002/0032662 A1) discloses receiving, by via the application from the server, an encrypted account number (¶0029)  and decrypting, via ¶0029).
However, the prior art does not teach nor fairly suggest neither singly nor in combination:

transmitting, via the application, the encrypted data to a server;
receiving, via the application from the server, a decryption result;
determining, via the application based on the decryption result, that the server decrypted the encrypted data;
providing, via the application, the decrypted account number to an application programming interface (API) of an autofill service; 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN L HEWITT can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685